—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered March 30, 1993, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Under the totality of the circumstances, the defendant was afforded meaningful representation (see, People v Flores, 84 NY2d 184, 187; People v Baldi, 54 NY2d 137, 147).
*657The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, are without merit. Bracken, J. P., Copertino, Altman and Hart, JJ., concur.